


110 HRES 610 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 610
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Rohrabacher (for
			 himself, Mr. Pitts,
			 Ms. Ros-Lehtinen,
			 Mr. McCotter,
			 Mr. Doolittle,
			 Mr. Burton of Indiana,
			 Mr. Wolf, and
			 Mr. Smith of New Jersey) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Government should take immediate steps
		  to boycott the Summer Olympic Games in Beijing in August 2008 unless the
		  Chinese regime stops engaging in serious human rights abuses against its
		  citizens and stops supporting serious human rights abuses by the Governments of
		  Sudan, Burma, and North Korea against their citizens.
	
	
		Whereas the Games of the XI Olympiad in Berlin in 1936
			 showed that the integrity of the host country is of the utmost importance so as
			 not to stain the participating athletes or the character of the Games;
		Whereas the Chinese regime regularly denies the right to
			 freedom of conscience, expression, religion, and association;
		Whereas the Chinese regime also holds thousands of
			 political prisoners without charge or trial, including democracy activists,
			 lawyers, human rights defenders, religious leaders, journalists, trade
			 unionists, Tibetan Buddhists, Uighurs, unregistered church members, Falun Gong
			 practitioners, and political dissidents;
		Whereas the Chinese regime has long-standing economic and
			 military ties with Sudan and continues to strengthen these ties, including
			 providing military assistance, in spite of the ongoing human rights abuses
			 amounting to genocide in Darfur, Sudan;
		Whereas China reportedly purchases as much as 70 percent
			 of Sudan’s oil, currently has at least $3 billion invested in the Sudanese
			 energy sector, for a total of $10 billion since the 1990s; is building
			 infrastructure in Sudan and provided funds for a presidential palace in Sudan
			 at a reported cost of approximately $20 million; and has reportedly cancelled
			 approximately $100 million in debt owed by the Sudanese Government;
		Whereas the Chinese regime has long-standing political,
			 economic, and military ties with Burma and continues to strengthen these ties
			 in spite of serious human rights abuses and house arrest of Noble Peace Price
			 winner Daw Aung San Suu Kyi;
		Whereas in May 2007, the military junta in Rangoon
			 extended for one year the house arrest order against Daw Aung San Suu Kyi and
			 continues to deny access to her by United States Government officials and
			 others in the international community, including representatives of human
			 rights organizations;
		Whereas China is one of the largest importers of Burma’s
			 natural resources, extraction of which has led to destruction of villages,
			 increased human rights abuses against civilians, particularly ethnic
			 minorities, and the rampant use of forced labor;
		Whereas China has sold Burma’s military regime over $2
			 billion worth of arms and military equipment since 1989, which have been used
			 to commit grave human rights violations and mass atrocities against Burma’s
			 ethnic minority civilians resulting in the destruction of over 3,000
			 villages;
		Whereas China’s steadfast support for Burma’s military
			 regime in the United Nations Security Council, including by vetoing a United
			 Nations Security Council resolution on Burma, and other international fora is
			 emboldening the regime to further perpetrate economic mismanagement,
			 crackdowns, and attacks on civilians that harm the stability of the
			 region;
		Whereas according to Amnesty International, China holds
			 more than a quarter of a million people under the Re-Education through
			 Labor detention system in labor camps, without benefit of charge or
			 trial;
		Whereas local police officers in China are empowered to
			 imprison people under this detention system;
		Whereas in the face of a serious food shortage and
			 political repression, thousands of North Koreans have fled across the border to
			 China;
		Whereas hundreds, possibly thousands, of North Koreans
			 have been detained by the Chinese authorities and forcibly returned across the
			 border where they face arbitrary detention, torture, and even summary
			 execution;
		Whereas in 2004, Mr. Vitit Muntarbhorn, the United Nations
			 Special Rapporteur on Human Rights in North Korea, concluded that because North
			 Korea considers fleeing the country a criminal offense punishable by death,
			 North Koreans who have fled to other countries should be considered
			 refugees sur place, and therefore China, as a signatory to 1951
			 United Nations Convention on Refugees and its 1969 Protocol, should not
			 repatriate refugees to North Korea;
		Whereas the Chinese regime continues to violate its
			 commitments under the 1951 United Nations Convention on Refugees and its 1969
			 Protocol by repatriating North Korean refugees against their will to North
			 Korea, where such refugees face imprisonment, torture, and at times execution,
			 for the crime of leaving their country, rather than allowing them safe passage
			 to countries like the Republic of Korea where such refugees would have
			 automatic citizenship, and the United States which has offered them
			 resettlement;
		Whereas Chinese security officials, rather than working
			 with the humanitarian community to help these refugees, hunt down and jail
			 humanitarian workers who try to feed and shelter refugees, including United
			 States citizen Steve Kim of Huntington, New York, and South Korean, Japanese,
			 and Chinese citizens;
		Whereas the Chinese regime refuses to allow the United
			 Nations High Commissioner for Refugees (UNHCR), the internationally-recognized
			 organization whose sole function is to help refugees, access to the North
			 Korean refugees in China and denies the refugees access to the UNHCR and
			 therefore to much needed assistance;
		Whereas China continues to hold the 11th Panchen Lama, who
			 was selected by the Dalai Lama;
		Whereas the Panchen Lama was only 6 years old when he was
			 taken away by the Chinese authorities and is held in a secret location;
		Whereas according to Amnesty International, China
			 continues to execute political prisoners and nonviolent offenders, and accounts
			 for over 80 percent of all executions documented in the world;
		Whereas Chinese authorities have engaged in removing
			 organs from executed prisoners as well as Falun Gong practitioners held in
			 detention, frequently without the consent of the prisoners, the Falun Gong
			 practitioners, or the families of both;
		Whereas China continues to allow forced abortion and
			 sterilization to enforce its One Child policy, as per family
			 population control measures;
		Whereas according to United States Department of State’s
			 Country Reports on Human Rights Practices for 2006, the Chinese regime’s birth
			 planning policies retain harshly coercive elements in law and practice;
		Whereas the laws restrict the rights of families to choose
			 the number of children they have and the period of time between births;
		Whereas the penalties for violating these laws are strict,
			 leaving some women little choice but to abort pregnancies;
		Whereas in addition, the implementation of these laws by
			 local officials has resulted in serious violations of human rights;
		Whereas reports of forced sterilization and abortions, in
			 violation of the national law, continue to be documented in rural areas;
		Whereas in 2007, officials in Chongqing municipality and
			 in Fujian Province reportedly forcibly sterilized women;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, the Chinese regime consistently
			 blocked access to Internet sites it deemed controversial, such as sites
			 discussing Tibetan independence, underground religious and spiritual
			 organizations, democracy activists, and the 1989 Tiananmen massacre;
		Whereas the Chinese regime at times blocked access to
			 selected Internet sites operated by major foreign news outlets, health
			 organizations, and educational institutions;
		Whereas China’s Internet control system reportedly employs
			 tens of thousands of persons;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, sexual and physical abuse and
			 extortion were reported in some detention centers;
		Whereas Falun Gong activists reported that police raped
			 female practitioners, including an incident in November 2005 at the
			 Dongchengfang police station in Tunzhou City, Hebei Province, in which two
			 women were raped while in detention;
		Whereas according to Amnesty International, China executes
			 political prisoners from the Uighur ethnic minority in the Xinjiang Uighur
			 Autonomous Region;
		Whereas there are concerns that abuses committed against
			 the Uighur ethnic minority could amount to genocide;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, the Chinese regime has not provided
			 a comprehensive, credible account of all those killed, missing, or detained in
			 connection with the violent suppression of the 1989 Tiananmen
			 demonstrations;
		Whereas there are nongovernmental organization reports of
			 hundreds, if not thousands, who died during the crackdown against the Tiananmen
			 demonstrations;
		Whereas according the Department of State’s Country
			 Reports on Human Rights Practices for 2006, since the crackdown on Falun Gong
			 began in 1999, estimates of the numbers of Falun Gong adherents who have died
			 in custody because of torture, abuse, and neglect range from several hundred to
			 a few thousand;
		Whereas in March 2006, United Nations Special Rapporteur
			 Manfred Nowak reported that Falun Gong practitioners accounted for 66 percent
			 of victims of alleged torture while in custody by the Chinese regime;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, regulations for committing a person
			 into the psychiatric facility at Ankang, China, were not clear;
		Whereas credible reports indicate that a number of
			 political and trade union activists, underground religious believers, persons
			 who repeatedly petitioned the Chinese regime, members of the banned China
			 Democratic Party, and Falun Gong adherents were incarcerated in such
			 psychiatric facilities during 2006;
		Whereas China is preparing to host the Summer Olympic
			 Games in August 2008, the most honorable, venerated, and prestigious
			 international sporting event, and China has selected One World, One
			 Dream as a slogan for those games;
		Whereas China should act consistently with the Olympic
			 standard of preserving human dignity for its citizens and for the people of the
			 Darfur region of Sudan, Burma, and North Korea;
		Whereas the spirit of the Olympics, which is to bring
			 together nations and people from all over the world in peace, is incompatible
			 with Chinese actions; and
		Whereas China continues to seriously abuse the rights of
			 its citizens and continues to assist Sudan, Burma, and North Korea in
			 committing human rights abuses against their citizens: Now, therefore, be
			 it
		
	
		That—
			(1)it is the duty and responsibility of the
			 United States to take effective steps to stop serious human rights abuses by
			 the Chinese regime against its citizens and to stop the Chinese regime from
			 supporting serious human rights abuses by Sudan, Burma, and North Korea against
			 their citizens; and
			(2)it is the sense of the House of
			 Representatives that the United States Government should take immediate steps
			 to boycott the Summer Olympic Games in Beijing in August 2008 unless the
			 Chinese regime stops engaging in serious human rights abuses against its
			 citizens and stops supporting serious human rights abuses by the Governments of
			 Sudan, Burma, and North Korea against their citizens.
			
